DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 12/21/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 15 are directed to a method (claim 1) and a system (claims 8 and 15).  Therefore, on its face, each independent claim 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a method, and a system of organizing human activity.  Claim 1 recites a method for protecting the privacy of a consumer during execution of a nested funds verification of the consumer, the method comprising: receiving, from the consumer, at an entity, a request for initiation of a predetermined relationship; receiving, from the consumer, at the entity, a personal identifier; initiating a request for permission to execute a query on a plurality of confidential files associated with the consumer; receiving input comprising the personal identifier associated with the consumer; delivering, to the consumer, a request to approve opt-in permission to execute the query the consumer; receiving, from the consumer, approval of the request to execute the query the consumer; executing the query on the plurality of confidential files identified by the personal identifier, wherein the executing is transparent to the consumer as to which files are queried and the executing is obscured from view and inaccessible by the entity; presenting, to the entity an approval or a denial of the query.
Claim 8 recites a system for protecting the privacy of a consumer during execution of a nested funds verification of the consumer, the system comprising: an entity-facing side; and a consumer-facing side; and an internal processing; wherein the entity-facing side is operable to: prompt a user to provide opt-in permission; receive profile data from the consumer; generate a record for the consumer; receive a user input of a minimum asset amount; and initiate a funds verification process for the consumer; wherein the consumer-facing side is operable to: provide the opt-in permission to access asset data associated with the consumer; and receive input relating to asset data associated with one or more assets; wherein, upon receipt of the opt-in permission from the consumer-facing side, the internal processing is operable to: query the one or more assets to determine whether the one or more assets, alone or in combination, include the minimum assets amount; determine, based on a comparison of the one or more assets to the minimum asset amount, an approval or a denial to the query; and present the approval or the denial to the entity-facing side and the consumer-facing side, while shielding the entity-facing side and the consumer-facing side from details included in the one or more assets.
And claim 15 recites a system for protecting the privacy of a consumer during execution of a nested funds verification of the consumer, the system comprising: an entity-facing side; and a consumer-facing side; and an internal processing; wherein the entity-facing side is operable to: prompt a user to provide opt-in permission; receive profile data from the consumer; generate a record for the consumer; enter a minimum asset amount; and initiate a funds verification process for the consumer; wherein the consumer-facing side is operable to: receive input comprising opt-in permission to access asset data associated with the consumer; and receive input comprising asset data associated with one or more assets; wherein, upon receipt of the opt-in permission from the consumer-facing side, the internal processing is operable to: execute a query on the one or more assets to determine whether the one or more assets, alone or in combination, include the minimum assets amount; and execute the query on the one or more assets; determine, based on a comparison of the one or more assets to the to the minimum asset amount, an approval or a denial to the query; and present the approval or the denial to the entity-facing side and the consumer-facing side, while shielding the entity-facing side and the consumer-facing side from details included in the one or more assets.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining whether an individual has sufficient assets to qualify for an approval or a denial to be in a special relationship with an entity absent providing necessary details to the individual or entity to which the relationship is being request, which is a commercial and legal interaction, and specifically a commercial interaction of business relations and sales activities or behaviors.  The mere nominal recitation of a web-based interface and an internal processing executable executing on a processor do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include an entity-side user interface; receiving user input at the entity-side user interface.  The additional elements of claim 8 include a web-based interface comprising: an entity-facing side; and a consumer-facing side; and an internal processing executable executing on a processor, said internal processing executable obscured from, and inaccessible to, both the entity-facing side and the consumer-facing side; receive a user input.  And, the additional elements of claim 15 include a web-based interface comprising: an entity-facing side; and a consumer-facing side; and an internal processing executable executing on a processor, said internal processing executable obscured from, and inaccessible to, both the entity-facing side and the consumer-facing side; receive a user input; execute a query a plurality of existing financial rails; in the event that the plurality of existing financial rails fails to query the one or more assets: generate new financial rails, said new financial rails operable to communicate with the one or more assets; execute the query, using the new financial rails.  The additional elements are recited at a high-level of generality (i.e., as a generic computing components performing generic computer functions of receiving input from users at a web-based interface, querying assets, and determining whether a user has sufficient funds and approving or denying the user’s request) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h).  Furthermore, regarding the claim limitations directed to financial rails, the specification of the instant application at [0071] states the following: “[Financial rail systems] section, shown at 308, depicts exemplary systems that  can  communicate with, or ping, consumer accounts. Examples of such systems may include Zelle®, Venmo® and SWIFT®. It should be appreciated that any suitable financial rail systems may be used to communicate with and/or ping consumer accounts.”  Therefore, the limitations directed to financial rails merely further describe the technological environment.
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 7 and 14, simply further describes the technological environment.  Dependent claims 2-6, 9-13, and 16-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed  to non-statutory subject matter.  Claims directed to a system must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Claims 8-20 recite a web-based interface and an executable.  Web-based interfaces and executables not claimed as embodied in computer-readable media are functional descriptive material per se and are considered to be software per se, which is not statutory (see MPEP 2106.01). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “web-based interface,” and “executable” lacking storage on a medium, which does not enable any underlying functionality to occur.  Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180108055 A1 (“Chikuvadze”) in view of US 20140143132 A1 (“Baca”), and in further view of US 20030208412 A1 (“Hillestad”).
Regarding claim 1, Chikuvadze discloses a method for protecting the privacy of a consumer during execution of a nested funds verification of the consumer, the method comprising (see at least FIG. 8.): 
receiving, from the consumer, at an entity, a request for initiation of a predetermined relationship (The computing systems 120, 130, and 152 and the computing devices 162 are all interconnected by a network 180 (e.g., the Internet). Each of the computing systems 120, 130, and 152 and the computing devices 162 may each be implemented as a computing device.  See at least [0032] and FIG. 1, Entities computer system 152 and Banks computer system 130 in communication with Transaction Entity computer system 120 via Network 180.  One or more of the entities may be a governmental visa agency. For example, the second company may be a governmental visa agency and the computing system may at least partially implement a visa application process.  The operation user(s) may enter (into the computing system) a description of types of visas available and their associated prices.  See at least [0115].  Applicants (e.g., the individual) may request a visa by viewing the descriptions and entering an application for the desired visa. When one of the individuals applies for a visa, the individual IND1 uploads documents and may input the user IDs of other users as references for direct confirmation.  See at least [0116].); 
receiving, from the consumer, at the entity, a personal identifier (One or more of the entities may be a governmental visa agency. For example, the second company may be a governmental visa agency and the computing system may at least partially implement a visa application process.  The operation user(s) may enter (into the computing system) a description of types of visas available and their associated prices.  See at least [0115].  Applicants (e.g., the individual) may request a visa by viewing the descriptions and entering an application for the desired visa. When one of the individuals applies for a visa, the individual IND1 uploads documents and may input the user IDs of other users as references for direct confirmation.  See at least [0116].   The operation users receive the application for a visa from the individual… The second company may receive (via the computing system) bank statements directly from one of the banks used by the individual, employment status from an employer of the individual, and verification of income direct from the HR users of the employer of the individual.  See at least [0117].  See also FIG. 8, steps 515-525.); 
initiating, at an entity-side user interface, a request to execute a query on a plurality of files associated with the consumer (The second company may confirm (via the computing system 120) the assets of the individual known by other users (e.g., local government bodies, deeds offices, and the like). Thus, the computing system 120 may eliminate the need for the individual to have bank statements stamped by the bank for submission during the visa application process.  See at least [0117].  See also FIG. 1. Computer System 120 of Transaction Entity 122.); 
receiving user input at the entity-side user interface (One or more of the entities may be a governmental visa agency. For example, the second company may be a governmental visa agency and the computing system may at least partially implement a visa application process. The operation user(s) may enter (into the computing system) a description of types of visas available and their associated prices.  See at least [0115].  See also FIG. 8, step 510.  See also [0096].); 
delivering, to the consumer, a request to execute the query the consumer; receiving, from the consumer, approval of the request to execute the query the consumer (Applicants (e.g., the individual) may request a visa by viewing the descriptions and entering an application for the desired visa. When one of the individuals applies for a visa, the individual IND1 uploads documents and may input the user IDs of other users as references for direct confirmation.  See at least [0116].   The operation users receive the application for a visa from the individual… The second company may receive (via the computing system) bank statements directly from one of the banks used by the individual, employment status from an employer of the individual, and verification of income direct from the HR users of the employer of the individual.  See at least [0117].  See also FIG. 8, steps 515-525.); 
executing the query on the plurality of files (The second company may confirm (via the computing system 120) the assets of the individual known by other users (e.g., local government bodies, deeds offices, and the like). Thus, the computing system 120 may eliminate the need for the individual to have bank statements stamped by the bank for submission during the visa application process.  See at least [0117].  See also FIG. 1. Computer System 120 of Transaction Entity 122.), 
wherein the executing is transparent to the consumer as to which files are queried (Applicants (e.g., the individual) may request a visa by viewing the descriptions and entering an application for the desired visa. When one of the individuals applies for a visa, the individual IND1 uploads documents and may input the user IDs of other users as references for direct confirmation.  See at least [0116].   The operation users receive the application for a visa from the individual… The second company may receive (via the computing system) bank statements directly from one of the banks used by the individual, employment status from an employer of the individual, and verification of income direct from the HR users of the employer of the individual.  See at least [0117].  See also FIG. 8, steps 515-525.  The Examiner interprets the applicant uploading the documents as executing is transparent to the consumer as to which files are queried.);
 presenting, an approval or a denial of the query (he operation user(s) accepts the application for the visa. When a country requires that an individual guarantee a certain amount of funds before a visa will be issued, in block, the computing system 120 instructs the first bank to freeze such funds as part of the visa application process. Then, the applicant is notified of the acceptance of the application and/or freezing of the funds.  See at least [0118] and FIG. 8, steps 525-535).

While Chikuvadze discloses a request, Chikuvadze does not expressly disclose a request for permission.  Furthermore, while Chikuvadze discloses files, Chikuvadze does not expressly disclose confidential files.  Furthermore, while Chikuvadze discloses receiving user input, Chikuvadze does not expressly disclose the user input comprising the personal identifier associated with the consumer.  Furthermore, while Chikuvadze discloses a request, Chikuvadze does not expressly disclose a request to approve opt-in permission.  Furthermore, while Chikuvadze discloses executing the query on the files, Chikuvadze does not expressly disclose files identified by the personal identifier.  Furthermore, while Chikuvadze discloses executing, Chikuvadze does not express disclose the executing is obscured from view and inaccessible by the entity.  Furthermore, while Chikuvadze discloses presenting an approval, Chikuvadze does not express disclose presenting is to the entity, at the entity-side user interface.

However, Baca discloses a request for permission; a request to approve opt-in permission (If the user elects to perform a credit pull, the user is presented with a query for their social security number and an authorization to pull a credit report via the Credit Inquiry/Import Engine 190. An embodiment of this page is included below as FIG. 23. Once the user enters their social security number and presses a button to pull their credit report, the system contacts the appropriate credit reporting agencies (CRAs) for information on the user's credit history. As the report populates, it may automatically import in the back end of the system without any further action or input from the user. In some embodiments, the Credit Inquiry/Import Engine 190 may provide opportunities for the user to add notes next to any account for explanation purposes, but does not allow them to edit any other portion of the information.  See at least [0070] and FIG. 23, User Interface displaying “I hereby authorize this site to pull my credit history” and “Next” button.  See also [0112].  See also [0113] and FIG. 24.  See also [0118] and FIG. 29.).
From the teaching of Baca, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chikuvadze to request the opt-in permission, as taught by Baca, and to modify the presenting of Chikuvadze to present while shielding the consumer-facing side from details included in the one or more assets, as taught by Baca, in order to maximizing automation, compliance and efficiency while minimizing data errors, documentation errors and manual management by lending personnel in automated systems (see Baca at least at [0004]-[0010]).

While Chikuvadze discloses files, Chikuvadze does not expressly disclose confidential files. Furthermore, while Chikuvadze discloses receiving user input, Chikuvadze does not expressly disclose the user input comprising the personal identifier associated with the consumer. Furthermore, while Chikuvadze discloses executing the query on the files, Chikuvadze does not expressly disclose files identified by the personal identifier.  Furthermore, while Chikuvadze discloses executing, Chikuvadze does not express disclose the executing is obscured from view and inaccessible by the entity.  Furthermore, while Chikuvadze discloses presenting an approval, Chikuvadze does not express disclose presenting is to the entity, at the entity-side user interface.

However, Hillestad discloses confidential files (the data group “Mmbr” includes the entity data for the Members, such as name, social security number, residence, phone number, etc.  See at least [0100].  A datagroup is a file.  See at least [0099].   The Examiner is interpreting a file that includes a social security number as a confidential file.); 
the user input comprising the personal identifier associated with the consumer; files identified by the personal identifier (When subscribing, the Member enters personal information and has his identity verified.  See at least [0046]. The personal information or digital identity of the Member 100 becomes part of a Member Information or Credit Report Database 306 a. A credit report is then electronically obtained 104 From Credit Report Companies 510.  See at least [0046].); 
the executing is obscured from view and inaccessible by the entity (When subscribing, the Member enters personal information and has his identity verified. The personal information or digital identity of the Member becomes part of a Member Information or Credit Report Database. A credit report is then electronically obtained From Credit Report Companies. The report is pulled at initial enrollment and at specified intervals to keep the Member's digital identity current as previously mentioned. The credit report undergoes a Personal Information Shield, which strips personal information about the consumer (e.g., name, social security number, etc.) The credit report is then stored as an anonymous Credit Profile in a Transactional Database. This anonymous Credit Profile is thus made available for sending future requests to Lenders and for personal review by the Members.  See at least [0046].  The Examiner interprets the process of pulling the credit report and stripping personal information as executing that is obscured from view and inaccessible to the entity.); 
presenting is to the entity, at the entity-side user interface (See at least [0120]-[0121] and FIG. 16A and 16B, presenting data to the lender regarding the potential borrower including credit score.).

From the teaching of Hillestad, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the files of Chikuvadze to be confidential files, as taught by Hillestad, and to modify the user input of Chikuvadze to comprise the personal identifier associated with the consumer, as taught by Hillestad, and to modify the files of Chikuvadze to be identified using the personal identifier as taught by Hillestad, and to modify the presenting of Chikuvadze to present to the entity at the entity-side interface, as taught by Hillestad, in order to improve efficiencies and provide consumer-friendly solutions to the problem of shopping for and purchasing credit on line (see Hillestad at least at [0003]-[0008]), and in order to protect consumer information (see Hillestad at least at [0035]).

Regarding claim 3, the combination of Chikuvadze, Baca, and Hillestad disclose the limitations of claim 1, as discussed above, and Chikuvadze further discloses receiving a user input at the entity-side user interface, the user input comprising a predetermined asset threshold (One or more of the entities may be a governmental visa agency. For example, the second company may be a governmental visa agency and the computing system may at least partially implement a visa application process. The operation user(s) may enter (into the computing system) a description of types of visas available and their associated prices.  See at least [0115].  See also FIG. 8, step 510.  See also [0096].  The Examiner interprets a purchase price for a visa as a predetermined asset threshold.);
 approving the query when the query identifies that the consumer has access to greater than the predetermined asset threshold; and denying the query when the query identifies that the consumer has access to less than the predetermined asset threshold (The operation user(s) accepts the application for the visa. When a country requires that an individual guarantee a certain amount of funds before a visa will be issued, in block, the computing system 120 instructs the first bank to freeze such funds as part of the visa application process. Then, the applicant is notified of the acceptance of the application and/or freezing of the funds.  See at least [0118] and FIG. 8, steps 525-535.  See also [0028]-[0029] and FIG. 20, step 1212, disclosing ending an operation when a payment condition is not confirmed.  From the teaching of Chikuvadze, one having ordinary skill in the art would understand that to accept the application when the user has sufficient funds means to decline the application when the user does not have sufficient funds.).

Regarding claim 8, Chikuvadze discloses a system for protecting the privacy of a consumer during execution of a nested funds verification of the consumer, the system comprising (See at least FIG. 1.): 
a web-based interface comprising: an entity-facing side (The computing systems 120, 130, and 152 and the computing devices 162 are all interconnected by a network 180 (e.g., the Internet). Each of the computing systems 120, 130, and 152 and the computing devices 162 may each be implemented as a computing device.  See at least [0032] and FIG. 1, Entities computer system 152 and Banks computer system 130 in communication with Transaction Entity computer system 120 via Network 180.  The Examiner interprets the Entities computer system and Banks computer system as the entity facing side.); and 
a consumer-facing side (The computing systems 120, 130, and 152 and the computing devices 162 are all interconnected by a network 180 (e.g., the Internet). Each of the computing systems 120, 130, and 152 and the computing devices 162 may each be implemented as a computing device.  See at least [0032] and FIG. 1, Individuals computing devices 162 in communication with Transaction Entity computer system 120 via Network 180.  The Examiner interprets the individuals computing devices system as the consumer-facing side.); and 
an internal processing executable executing on a processor, said internal processing executable obscured from, and inaccessible to, both the entity-facing side and the consumer-facing side (The system 100 includes a computing system 120 operated by a transaction entity 122. The computing system 120 implements transaction software 124 and, optionally, a database 126. The transaction software 124 is configured to store data in and retrieve data from the database 126, when present.  See at least [0026] and see at least FIG. 1, Transaction Entity 122.  For a computing device of a computing system, system memory stores computer executable instructions that when executed by one or more processors cause the one or more processors to perform all or portions of one or more of the methods, such instructions may be stored on one or more non-transitory computer-readable media.  See at least [0335].  See also [0322].  The Examiner interprets Transaction Entity implementing transaction software and a database separate from the Entities/Banks computer system and Individuals computing devices system as its processing being obscured from and inaccessible to both the entity-facing side and the consumer-facing side.); 
wherein the entity-facing side of the web-based interface is operable to: prompt a user (One or more of the entities may be a governmental visa agency. For example, the second company may be a governmental visa agency and the computing system may at least partially implement a visa application process.  The operation user(s) may enter (into the computing system) a description of types of visas available and their associated prices.  See at least [0115]. Applicants (e.g., the individual) may request a visa by viewing the descriptions and entering an application for the desired visa.  See at least [0116].  See also FIG. 8, steps 510-520.  The Examiner is interpreting the displaying descriptions of visas for an individual to view and request as a prompt.); 
receive profile data from the consumer (One or more of the entities may be a governmental visa agency. For example, the second company may be a governmental visa agency and the computing system may at least partially implement a visa application process.  The operation user(s) may enter (into the computing system) a description of types of visas available and their associated prices.  See at least [0115].  Applicants (e.g., the individual) may request a visa by viewing the descriptions and entering an application for the desired visa. When one of the individuals applies for a visa, the individual IND1 uploads documents and may input the user IDs of other users as references for direct confirmation.  See at least [0116].   The operation users receive the application for a visa from the individual… The second company may receive (via the computing system) bank statements directly from one of the banks used by the individual, employment status from an employer of the individual, and verification of income direct from the HR users of the employer of the individual.  See at least [0117].  See also FIG. 8, steps 515-525.); 
generate a record for the consumer (The operations user(s) may manage a customer table or database within the database.  See at least [0097].); 
receive a user input of a minimum asset amount  (One or more of the entities may be a governmental visa agency. For example, the second company may be a governmental visa agency and the computing system may at least partially implement a visa application process. The operation user(s) may enter (into the computing system) a description of types of visas available and their associated prices.  See at least [0115].  See also FIG. 8, step 510.  See also [0096].  The Examiner interprets a purchase price for a visa as a minimum asset amount.); and 
initiate a funds verification process for the consumer (The second company may receive (via the computing system) bank statements directly from one of the banks used by the individual, employment status from an employer of the individual, and verification of income direct from the HR users of the employer of the individual. By way of another example, the second company may confirm (via the computing system) the assets of the individual IND1 known by other users (e.g., local government bodies, deeds offices, and the like).  See at least [0117].  See also FIG. 8, step 525.); 
wherein the consumer-facing side of the web-based interface is operable to: provide input for the web-based interface to access asset data associated with the consumer; and receive a user input relating to asset data associated with one or more assets (Applicants (e.g., the individual) may request a visa by viewing the descriptions and entering an application for the desired visa. When one of the individuals applies for a visa, the individual IND1 uploads documents and may input the user IDs of other users as references for direct confirmation.  See at least [0116].   The operation users receive the application for a visa from the individual… The second company may receive (via the computing system) bank statements directly from one of the banks used by the individual, employment status from an employer of the individual, and verification of income direct from the HR users of the employer of the individual.  See at least [0117].  See also FIG. 8, steps 515-525.); 
wherein, upon receipt of the input from the consumer-facing side of the web-based interface, the internal processing executable is operable to: query the one or more assets to determine whether the one or more assets, alone or in combination, include the minimum assets amount (The second company may confirm (via the computing system 120) the assets of the individual known by other users (e.g., local government bodies, deeds offices, and the like). Thus, the computing system 120 may eliminate the need for the individual to have bank statements stamped by the bank for submission during the visa application process.  See at least [0117].  See also FIG. 1. Computer System 120 of Transaction Entity 122.); 
determine, based on a comparison of the one or more assets to the minimum asset amount, an approval or a denial to the query; and present the approval or the denial to the entity-facing side and the consumer-facing side of the web- based interface (The operation user(s) accepts the application for the visa. When a country requires that an individual guarantee a certain amount of funds before a visa will be issued, in block, the computing system 120 instructs the first bank to freeze such funds as part of the visa application process. Then, the applicant is notified of the acceptance of the application and/or freezing of the funds.  See at least [0118] and FIG. 8, steps 525-535.  The Examiner interprets the computing system instructing the bank to freeze funds as part of the visa application process as determining an approval to the query.  Furthermore, the under broadest reasonable interpretation, the Examiner is interpreting the limitation to the right of the word “or” as optional, and the Examiner therefore notes that Chikuvadze teaches presenting the approval.).

While Chikuvadze discloses prompting a user, Chikuvadze does not expressly disclose prompting to provide opt-in permission.  Furthermore, while Chikuvadze discloses providing input, Chikuvadze does not expressly disclose provide the opt-in permission for the web-based interface to access asset data associated with the consumer.  Furthermore, while Chikuvadze discloses presenting an approval, Chikuvadze does not expressly disclose presenting while shielding the entity-facing side and the consumer-facing side from details included in the one or more assets.

However, Baca discloses prompting to provide opt-in permission; provide the opt-in permission for the web-based interface to access asset data associated with the consumer (If the user elects to perform a credit pull, the user is presented with a query for their social security number and an authorization to pull a credit report via the Credit Inquiry/Import Engine 190. An embodiment of this page is included below as FIG. 23. Once the user enters their social security number and presses a button to pull their credit report, the system contacts the appropriate credit reporting agencies (CRAs) for information on the user's credit history. As the report populates, it may automatically import in the back end of the system without any further action or input from the user. In some embodiments, the Credit Inquiry/Import Engine 190 may provide opportunities for the user to add notes next to any account for explanation purposes, but does not allow them to edit any other portion of the information.  See at least [0070] and FIG. 23, User Interface displaying “I hereby authorize this site to pull my credit history” and “Next” button.  See also [0112].  See also [0113] and FIG. 24.  See also [0118] and FIG. 29.); 
presenting to the consumer facing side while shielding the consumer-facing side from details included in the one or more assets (After underwriting is initiated, operation continues to a determination as to whether the loan is to be approved, suspended or declined via an Approval/Declination Engine. Once an application is underwritten and a decision is made, an alert message may be generated to notify the user to log in to the system and review the lender's decision.  See at least [0080], see at least [0119] and FIG. 30, displaying “Congratulations According to the information you have verified, you are eligible for your preferred loan!”  Under broadest reasonable interpretation, the Examiner interprets displaying the approval without displaying details included in the assets as presenting while shielding the consumer-facing side from details included in the one or more assets.).
From the teaching of Baca, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chikuvadze to request the opt-in permission for the web-based interface to access asset data associated with the consumer, as taught by Baca, and to modify the presenting of Chikuvadze to present while shielding the consumer-facing side from details included in the one or more assets, as taught by Baca, in order to maximizing automation, compliance and efficiency while minimizing data errors, documentation errors and manual management by lending personnel in automated systems (see Baca at least at [0004]-[0010]).

While Chikuvadze discloses presenting an approval, Chikuvadze does not expressly disclose presenting while shielding the entity-facing side from details included in the one or more assets.

However, Hillestad discloses presenting while shielding the entity-facing side from details included in the one or more assets (A member enters personal information, a credit report is pulled for the member, and the credit report undergoes a Personal Information Shield, which strips personal information about the consumer (e.g., name, social security number, etc.) The credit report is then stored as an anonymous Credit Profile in a Transactional Database.  See at least [0044]-[0046].  From the web page, the Lender may access details of a Member's credit profile and request by selecting a detailed view for a given abbreviated match. For example, an example web page illustrates a detail of a Member's credit profile and request. The detail may contain more description of the request and credit profile of the Member. As noted previously, the request and profile are anonymous and do not contain personally identifying information on the Member. The request and profile is identified only by the request number.  See at least [0121].  See also FIG. 16B.).
From the teaching of Hillestad, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the presenting of Chikuvadze to present while shielding the entity-facing side from details included in the one or more assets, as taught by Hillestad, in order to improve efficiencies and provide consumer-friendly solutions to the problem of shopping for and purchasing credit on line (see Hillestad at least at [0003]-[0008]), and in order to protect consumer information (see Hillestad at least at [0035]).

Regarding claim 9, the combination of Chikuvadze, Baca, and Hillestad disclose the limitations of claim 8, as discussed above.  Chikuvadze does not expressly disclose the query is executed a plurality of instances according to a predetermined schedule.

However, Baca discloses the query is executed a plurality of instances according to a predetermined schedule (Applicant screening process includes determining results from a credit questionnaire from a user, determining whether a user indicated that there is bankruptcy, judgment, or tax liens, then pulling a credit score.  See at least [0105]-[0109].  See also FIG. 22, steps 620-662.  Under broadest reasonable interpretation, the Examiner interprets the processes of the screening process performed in the order as outlined in Baca as being executed according to a predetermined schedule.).
From the teaching of Baca, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the executing of the query of Chikuvadze to execute a plurality of instances according to a predetermined schedule, as taught by Baca, in order to maximizing automation, compliance and efficiency while minimizing data errors, documentation errors and manual management by lending personnel in automated systems (see Baca at least at [0004]-[0010]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chikuvadze in view of Baca, in further view of Hillestad, and in further view of US 11308212 B1 (“Zhu”).
Regarding claim 2, the combination of Chikuvadze, Baca, and Hillestad disclose the limitations of claim 1, as discussed above.  Chikuvadze does not expressly disclose receiving, at the consumer, a notification each time the plurality of confidential files is queried.

However, Zhu discloses receiving, at the consumer, a notification each time the plurality of confidential files is queried (Querying files to determine reputation score for a file.  The file reputation notifying module notifies a client of the reputation for a file with the determined reputation, in response to a file reputation query. The file reputation notifying module may communicate with the client agent to deliver the reputation score of a file to the client.  See at least col. 9, lines 10-29 and lines 46-51).
From the teaching of Zhu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chikuvadze by receiving, at the consumer, a notification each time the plurality of confidential files is queried, as taught by Zhu, in order to improve accuracy of analyzing file data, and improve reliability for file determination (see Zhu at least at col. 1, line 32 to col. 2, line 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chikuvadze in view of Baca, in further view of Hillestad, and in further view of US 20150199661 A1 (“Saoji”).
Regarding claim 4, the combination of Chikuvadze, Baca, and Hillestad discloses the limitations of claim 1, as discussed above, and Chikuvadze further discloses the executing the query comprises identifying a bank identified by one or more confidential files included in the plurality of confidential files (The second company may receive (via the computing system 120) bank statements directly from one of the banks.  See at least [0117].  See also [0193] and [0276].).

While Chikuvadze discloses identifying a bank identified, Chikuvadze does not expressly disclose identifying a bank account; nor does Chikuvadze disclose determining a current value for the bank account in a predetermined currency.

However, Saoji discloses a bank account; determining a current value for the bank account in a predetermined currency (Bank statement information includes a current balance.  See at least [0081].  See also FIG. 3, statement information include account balance in USD currency.).
From the teaching of Saoji, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the identifying of the bank of Chikuvadze by identifying a bank account, as taught by Saoji, and to modify Chikuvadze to determine a current value for the bank account in a predetermined currency, as taught by Saoji, in order to provide cash forecasting analytics (see Saoji at least at [0003]-[0007]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chikuvadze in view of Baca, in further view of Hillestad, and in further view of US 20200311746 A1 (“Parida”).
Regarding claim 7, the combination of Chikuvadze, Baca, and Hillestad discloses the limitations of claim 1, as discussed above, and Chikuvadze further discloses utilizing existing communication channels to execute the query on the plurality of files (The operation user(s) 250 receive the application for a visa from the individual IND1 (in block 525 of the method 500). The operation user(s) 250 may verify and screen applicants. The operation user(s) 250 may receive appointments for biometrics via the computing system 120. The second company 153B may receive (via the computing system 120) bank statements directly from one of the banks 132 used by the individual IND1, employment status from an employer of the individual IND1, and verification of income direct from the HR users of the employer of the individual IND1. By way of another example, the second company 153B may confirm (via the computing system 120) the assets of the individual IND1 known by other users 110 (e.g., local government bodies, deeds offices, and the like). Thus, the computing system 120 may eliminate the need for the individual IND1 to have bank statements stamped by the bank 133A for submission during the visa application process.  See at least [0117].  See also FIG. 1. Computer System 120 of Transaction Entity 122 in network communication via Network 180 with Entities 150, and Banks 132.).

While Chikuvadze discloses using existing communication channels to execute the query, Chikuvadze does not expressly disclose the communication channels are financial rails.  Furthermore, while Chikuvadze discloses files, Chikuvadze does not expressly disclose confidential files.

However, Parida discloses communication channels are financial rails (Payment Rails—Infrastructure associated with a payment network used in the processing of payment transactions and the communication of transaction messages and other similar data between the payment network and other entities interconnected with the payment network that handles thousands, millions, and even billions of transactions during a given period. The payment rails may be comprised of the hardware used to establish the payment network and the interconnections between the payment network and other associated entities, such as financial institutions, gateway processors, etc. In some instances, payment rails may also be affected by software, such as via special programming of the communication hardware and devices that comprise the payment rails. For example, the payment rails may include specifically configured computing devices that are specially configured for the routing of transaction messages, which may be specially formatted data messages that are electronically transmitted via the payment rails.  See at least [0016].  See also [0034] and [0045], disclosing transmitting data such as analytic data using payment rails.).
From the teaching of Parida, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the communication channels of Chikuvadze to be the financial rails as taught by Parida, in order to improve detecting and recording consumer data and in order to enrich data gathering (see Parida at least at [0002]-[0004]).

While Chikuvadze discloses files, Chikuvadze does not expressly disclose confidential files.

However, Hillestad discloses confidential files (the data group “Mmbr” includes the entity data for the Members, such as name, social security number, residence, phone number, etc.  See at least [0100].  A datagroup is a file.  See at least [0099].   The Examiner is interpreting a file that includes a social security number as a confidential file.)
From the teaching of Hillestad, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the files of Chikuvadze to be confidential files, as taught by Hillestad, in order to improve efficiencies and provide consumer-friendly solutions to the problem of shopping for and purchasing credit on line (see Hillestad at least at [0003]-[0008]), and in order to protect consumer information (see Hillestad at least at [0035]).

Claim 14 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chikuvadze in view of Baca, in further view of Hillestad, and in further view of US 20150339769 A1 (“deOliveira”).
Regarding claim 11, the combination of Chikuvadze, Baca, and Hillestad discloses the limitations of claim 8, as discussed above.  Chikuvadze does not expressly disclose the query includes determining whether the one or more assets in the minimum assets amount has been maintained for a historical predetermined time period.

However, deOliveira discloses the query includes determining whether the one or more assets in the minimum assets amount has been maintained for a historical predetermined time period (Risk factors considered as part of a relationship analysis may be incorporated into a model that uses a set of logical rules to evaluate customer risk or considered as part of a quantitative risk assessment procedure. The implementation of a rule-based relationship analysis model can be better understood with reference to the following simplified example that uses a series of binary inquiries to classify the customer or loan application as high, moderate, or low risk. Exemplary inquiries ask whether: (1) the customer has a deposit account balance that has been maintained above a certain dollar threshold for a specified period of time (e.g., above 525,000 for over six months); (2) there has been no NSF withdrawals for a specified period; and (3) the customer has a prior loan with the provider that was paid in full with no instances of default.  See at least [0055].  See also [0054].).
From the teaching of deOliveira, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the query of Chikuvadze to determine whether the one or more assets in the minimum assets amount has been maintained for a historical predetermined time period, using the technique as taught by deOliveira, in order to accurately classify and mitigate customer risk (see deOliveira at least at [0054]-[0055]), and in order to permit efficient and accurate aggregation and analysis of application data to a financial server provider (see deOliveira at least at Abstract and [0002]-[0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200111084 A1 (“Ward”) discloses a payment card processing system and method includes a computing device in communication with a multi-party payment processing system and network for processing payment card transactions. The computing device accepts a foreign currency deposit into a virtual foreign currency account linked to a cardholder account designated for payment in a home currency, receives payment card transaction data, identifies a foreign exchange transaction between the cardholder and a merchant designated for payment in a foreign currency, and applies at least a portion of the foreign currency deposit in the virtual foreign currency account to satisfy the payment for the transaction.
US 20200404054 A1 (“Avrahami”) discloses a software system comprising a mobile app having a backend including a processor, whose logic supports plural functionalities used by end-users/clients of the mobile app; logic presenting, to each of a population of end users of the mobile app, a linear list of the functionalities, thereby defining an ordering of the functionalities; logic presenting an indication (aka journey status change aka journey status update), to each individual end-user, in at least near-real time, of how far along the list s/he has progressed in using the functionalities, wherein the mobile app logic allows at least one individual end user to use the functionalities repeatedly and in a sequence other than defined by the ordering, at least once the individual end-user has used all of the functionalities at least once.
US 20200134750 A1 (“Wolf”) discloses a system including a host service configured to distribute a configuration file to one or more instances of a client application configured to communicably couple to the host service. The configuration file informs the behavior of each instance of each client application and the host service so that the system can facilitate secure and private information exchange between parties to a transaction.
US 11200624 B1 (“McCune”) discloses a system and method that provides for selectively displaying accounting data that is recorded into and independently maintained in both cash basis format and accrual basis format. The dual ledger aspect of the system enables the present disclosure to eliminate the need for modifying entries when the customer switches their viewing preference from the cash basis model to the accrual basis model, or vice versa. As such, the system is able to simplify the process of retrieving accounting data in either basis which has the benefit of increasing computer functionality by reducing processing requirements and increasing signal throughput to thereby provide faster delivery of the information to the customer.  McCune further discloses aggregating a total amount across multiple accounts (see McCune at least at col. 20, lines 1-38, and FIGs.18-21B.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN E ZEER/            Examiner, Art Unit 3694